Order entered April 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01653-CV

                              THE CITY OF PLANO, Appellant

                                               V.

             THE POE LIVING TRUST, MARCUS POE TRUSTEE, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-04259-2011

                                           ORDER
        The Court has before it appellant’s April 9, 2013 motion to extend time to file its reply

brief. The Court GRANTS the motion and ORDERS that any reply brief be filed by April 18,

2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE